            IN THE UNITED STATES DISTRICT COURT
              EASTERN DISTRICT OF ARKANSAS
                    JONESBORO DIVISION

TINA McMECHEN and MADELEINE
WATSON, Individually and on Behalf
of all Similarly Situated Employees                         PLAINTIFFS

v.                       No. 3:18-cv-218-DPM

BLACKBOARD INC.                                             DEFENDANT
                                ORDER
     The Court appreciates the helpful joint report about scheduling
and administrative proceedings, NQ 11. The Court will issue a Final
Scheduling Order that handles this case like the non-collective action it
is at this point. The Order will also contain a deadline for any motion
to conditionally certify a group or dismiss the group claims without
prejudice. If the case turns into a collective action, an Amended Final
Scheduling Order will issue for good cause.
     So Ordered.


                                                        v
                                       D.P. Marshall Jr.
                                       United States District Judge
